Citation Nr: 0323545	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-04 782	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury involving the hands.

2.  Entitlement to service connection for a cervical and 
lumbar spine disorders.

3.  Entitlement to service connection for bilateral knee 
arthritis
 
4.  Entitlement to service connection for bilateral hamstring 
injuries.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to June 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Atlanta Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a September 2002 decision, the 
Board denied service connection for hearing loss, and 
separately undertook additional development with respect to 
the issues of entitlement to service connection for residuals 
of a cold injury involving the hands, cervical and lumbar 
spine disorders, bilateral knee arthritis, and bilateral 
hamstring injuries, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  As a result of the Board development 
additional VA medical examinations have been conducted.  
However, the Federal Circuit since held that 38 C.F.R. § 
19.9(a)(2) is invalid.  Disabled American Veterans et. al v. 
Secretary Of Veterans Affairs, 327 F. 3d (Fed. Cir. 2003).  

The Board will address the issue of service connection for 
residuals of cold injury to the hands because the recent 
examination permits a favorable outcome of that claim and the 
veteran therefore is not prejudiced by the Board proceeding 
with this issue.  The remaining issues are addressed in the 
remand section at the end of this decision.


FINDING OF FACT

Frostbite of the fingertips of both hands is of service 
origin.


CONCLUSION OF LAW

Residuals of cold injury to the fingers of both hands were 
incurred in military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

For the purposes of this case, the VA has sufficiently 
complied with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, the veteran has been advised of the applicable 
laws and regulations, and the evidence needed to substantiate 
his claim.  He was asked to advise the VA if there were any 
other information or evidence that he considered relevant to 
his claim so that VA could help by getting that evidence and 
has testified before the Board in this case.  The RO informed 
the veteran of the VCAA and what evidence the VA would 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
All pertinent, available records identified by the veteran 
have been obtained.  Accordingly, the Board finds that the 
provisions of the VCAA have been satisfied.  

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The veteran's service medical records reflect that he was 
seen for possible frostbite of the fingertips in April 1997.  
He noted the past history of a cold weather injury on his 
February 2001 examination for service separation.

On a February 2001 VA examination, the examiner noted that 
there was a record of a May 1997 record of permanent physical 
profile for frostbite/cold injury.  He reported that current 
examination found insufficient evidence to warrant a 
diagnosis of any acute or chronic disorder or residuals 
thereof.

At a June 2002 Board hearing before the undersigned sitting 
at the RO, the veteran said he had been give a permanent 
physical profile because of a frostbite injury while service 
in Alaska in 1997.  

On a July 2003 VA examination, the assessment was bilateral 
finger pain and tingling, cold intolerance.  The examiner 
stated that his review of the veteran's service records, 
current complaints, and clinical findings led to his 
impression that the veteran had poor perfusal to his hands 
and cold intolerance.  He concluded it was more than likely 
that the veteran's cold exposure would cause his underlying 
poor circulation.  

To summarize, the service medical records indicate that the 
veteran experienced a cold injury to the hands.  The recent 
VA examination showed that he was still experience pain and 
tingling. Based on the recent VA examiner's medical opinion 
when viewed in conjunction with the service medical records, 
the Board finds the veteran's currently diagnosed bilateral 
finger pain and tingling/cold intolerance represents 
residuals of frostbite of the fingers that occurred in 
service.  Accordingly, service connection for residuals of a 
cold injury to the fingers left is warranted.


ORDER

Service connection for residuals of a cold injury to the 
fingers is warranted.


REMAND

The Board undertook additional development of the other 
issues on appeal pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  As a result of the development the Board has 
obtained additional medical evidence, including a December 
2002 VA examination that is relevant to the appeal.  However, 
the United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to issue written notification of the VCAA to veterans and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or her 
representative.  .  Disabled American Veterans et. al v. 
Secretary Of Veterans Affairs, 327 F. 3d (Fed. Cir. 2003).  
The RO has not had the opportunity to review this evidence in 
conjunction with the veteran's claims.  The Federal Court 
decision requires that the case be remanded to the RO for 
review of the actions taken by the Board.

Accordingly, the claim is remanded to the RO for the 
following action:

The RO should readjudicate the veteran's 
claims with consideration of all the 
evidence added to the record since the 
March 2002 statement of the case.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case, containing notice of the 
relevant action taken on the claims for 
service connection since the statement of 
the case.  An appropriate period of time 
should be allowed for response


Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



